Citation Nr: 0014782	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for emphysema due to 
tobacco use in service. 

2.  Entitlement to service connection for nicotine dependence 
that began during military service.

3.  Entitlement to service connection for emphysema, 
secondary to nicotine dependence that began during military 
service.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. 

The veteran's claims were remanded by the Board in June 1999 
so that the veteran could be scheduled for a travel board 
hearing before a member of the Board.  In July 1999 the 
veteran wrote to the RO requesting that he be provided a 
hearing at the RO before a hearing officer instead of a 
hearing before a member of the Board.  The veteran testified 
at a hearing before a hearing officer in October 1999.  At 
the hearing the veteran indicated that he did not want a 
hearing before a member of the Board.  Accordingly, the Board 
finds that the veteran's hearing requests have been 
satisfied. 


REMAND

The veteran seeks service connection for emphysema and for 
nicotine dependence based on tobacco use during service.  The 
RO notified the veteran in April 2000 that his appeal had 
been returned to the docket of the Board, and that his 
records were being transferred to the Board.  The record 
reflects that the veteran submitted additional medical 
evidence regarding emphysema and tobacco use in support of 
his appeal directly to the Board in May 2000.  Additional 
pertinent evidence submitted within ninety days following 
certification and transfer of an appeal to the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless the benefit sought 
on appeal may be allowed without such referral or the veteran 
or representative expressly waives the procedural right to 
such a referral either in writing or in the record of the 
hearing on appeal.  38 C.F.R. § 20.1304 (1999).  The veteran 
has not waived his right to RO consideration of the new 
evidence.  Therefore, the veteran's claims must be remanded 
to the RO for review of the additional evidence.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

The RO should readjudicate the veteran's 
claims considering all the evidence of 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case which 
evaluates all the evidence submitted 
since the October 1999 supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




